                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                                                No. 18-CR-2634-WJ

JOSHUA J. TINSLEY,

              Defendant.

    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION
           TO MODIFY CONDITIONS OF PRE-TRIAL RELEASE

       THIS MATTER comes before the Court upon Defendant’s Second Motion to Modify

Conditions of Pre-Trial Release, [Doc. 40, filed February 20, 2019], which the government

opposes. [Doc. 42]. Having reviewed the pleadings and considered the applicable law, the Court

has determined that oral argument is not necessary. Defendant’s motion is not well-taken, and is,

therefore, DENIED.

                                        BACKGROUND

   1. Defendant Joshua J. Tinsely is charged with violating 21 U.S.C. 841(a)(1) and (b)(1)(A),

       Possession with Intent to Distribute 500 Grams and More of a Mixture and Substance

       Containing Methamphetamine.

   2. On October 1, 2018, this Court issued an order setting aside Magistrate Judge Karen

       Molzen’s detention order and released Defendant to a halfway house.

   3. On October 19, 2018, the Court issued an order modifying the conditions of release

       ordering that Defendant must participate in a cognitive behavioral treatment program and

       follow the rules and regulations of that program, if available.

   4. On December 4, 2018, Defendant filed a Motion for Order to Modify Conditions of Pre-



                                                 1
   Trial Detention, which the government opposed.

5. On January 15, 2019, the Court denied Defendant’s Motion after hearing oral argument.

6. On February 20, 2019, Defendant filed the present Second Motion to Modify Conditions

   of Pre-Trial Release, which the government opposes.

                                     DISCUSSION

1. Defendant seeks to be released to a third-party custodian, his family in Louisiana, because

   he has “fulfilled or exceeded all expectations for his performance on pre-trial release.”

2. Defendant’s compliance with his pre-trial responsibilities is not sufficient to negate the

   strength of the evidence of the charges against him.

3. Moreover, Defendant’s extensive criminal history demonstrates a risk of flight and a

   danger to the community.

4. If convicted, Defendant is subject to a term of not less than ten (10) years imprisonment

   and the Court has no reason to disagree with the United States’ assessment that if convicted,

   Defendant’s advisory sentencing guideline range would be significantly higher than the ten

   year statutory minimum sentence. Accordingly, Defendant’s sentencing exposure further

   increases Defendant’s risk of flight.

5. Defendant seeks to return to Louisiana as part of his release because he has employment

   opportunities there. However, this case is subject to this Court’s jurisdiction in New

   Mexico, and the Court further finds that Defendant’s time at the halfway house is not

   substantial enough to satisfy the Court that he can comply with his conditions of release

   and not be a flight risk and/or a danger to the community.




                                            2
       IT IS THEREFORE ORDERED that the Court denies Defendant’s Second Motion to

Modify Conditions of Pre-Trial Release. [Doc. 40]. Defendant’s current conditions of supervision

shall remain in effect and unchanged.

       IT IS SO ORDERED.

                                            ____________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3
